
	
		II
		110th CONGRESS
		1st Session
		S. 2115
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2007
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to extend
		  for 6 months the eligibility period for the Welcome to Medicare
		  physical examination and to provide for the coverage and waiver of cost-sharing
		  for preventive services under the Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Preventive Services Coverage
			 Act of 2007.
		2.Extending the
			 eligibility period for a Welcome to Medicare physical
			 examination from six months to one year
			(a)In
			 generalSection 1862(a)(1)(K) of the Social Security Act (42
			 U.S.C. 1395y(a)(1)(K)) is amended by striking 6 months and
			 inserting 1 year.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to initial
			 preventive physician examinations performed on or after January 1, 2008.
			3.Coverage and
			 waiver of cost-sharing for preventive services
			(a)Preventive
			 services defined; coverage of additional preventive
			 servicesSection 1861 of the Social Security Act (42 U.S.C.
			 1395x) is amended—
				(1)in
			 subsection (s)(2)—
					(A)in subparagraph
			 (Z), by striking and after the semicolon at the end;
					(B)in subparagraph
			 (AA), by adding and after the semicolon at the end; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(BB)additional preventive services
				(described in subsection (ccc)(1)(O));
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(ccc)Preventive services(1)The term
				preventive services means the following:
								(A)Prostate cancer screening tests (as defined
				in subsection (oo)).
								(B)Colorectal cancer
				screening tests (as defined in subsection (pp)).
								(C)Diabetes outpatient
				self-management training services (as defined in subsection (qq)).
								(D)Screening for
				glaucoma for certain individuals (as described in subsection (s)(2)(U)).
								(E)Medical nutrition
				therapy services for certain individuals (as described in subsection
				(s)(2)(V)).
								(F)An initial
				preventive physical examination (as defined in subsection (ww)).
								(G)Cardiovascular
				screening blood tests (as defined in subsection (xx)(1)).
								(H)Diabetes screening
				tests (as defined in subsection (yy)).
								(I)Ultrasound
				screening for abdominal aortic aneurysm for certain individuals (as described
				in subsection (s)(2)(AA)).
								(J)Pneumococcal and
				influenza vaccine and their administration (as described in subsection
				(s)(10)(A)).
								(K)Hepatitis B
				vaccine and its administration for certain individuals (as described in
				subsection (s)(10)(B)).
								(L)Screening
				mammography (as defined in subsection (jj)).
								(M)Screening pap
				smear and screening pelvic exam (as described in subsection (s)(14)).
								(N)Bone mass
				measurement (as defined in subsection (rr)).
								(O)Additional
				preventive services (as determined under paragraph (2)).
								(2)(A)The term
				additional preventive services means items and services, including
				mental health services, not described in subparagraphs (A) through (N) of
				paragraph (1) that the Secretary determines to be reasonable and necessary for
				the prevention or early detection of an illness or disability.
								(B)In making determinations under
				subparagraph (A), the Secretary shall—
									(i)take into account evidence-based
				recommendations by the United States Preventive Services Task Force and other
				appropriate organizations; and
									(ii)use the process for making
				national coverage determinations (as defined in section 1869(f)(1)(B)) under
				this
				title.
									.
				(b)Payment and
			 Elimination of Cost-sharing
				(1)In
			 general
					(A)In
			 generalSection 1833(a)(1) of the Social Security Act (42 U.S.C.
			 1395l(a)(1)) is amended—
						(i)in
			 clause (T), by striking 80 percent and inserting 100
			 percent;
						(ii)by
			 striking and before (V); and
						(iii)by
			 inserting before the semicolon at the end the following: , and (W) with
			 respect to additional preventive services (as defined in section 1861(ccc)(2))
			 and other preventive services for which a payment rate is not otherwise
			 established under this section, the amount paid shall be 100 percent of the
			 lesser of the actual charge for the services or the amount determined under a
			 fee schedule established by the Secretary for purposes of this
			 clause.
						(B)Application to
			 sigmoidoscopies and colonoscopiesSection 1834(d) of the Social
			 Security Act (42 U.S.C. 1395m(d)) is amended—
						(i)in
			 paragraph (2)(C), by amending clause (ii) to read as follows:
							
								(ii)No
				coinsuranceIn the case of a beneficiary who receives services
				described in clause (i), there shall be no coinsurance
				applied.
								;
				and
						(ii)in
			 paragraph (3)(C), by amending clause (ii) to read as follows:
							
								(ii)No
				coinsuranceIn the case of a beneficiary who receives services
				described in clause (i), there shall be no coinsurance
				applied.
								.
						(2)Elimination of
			 coinsurance in outpatient hospital settings
					(A)Exclusion from
			 OPD fee scheduleSection 1833(t)(1)(B)(iv) of the Social Security
			 Act (42 U.S.C.
			 1395l(t)(1)(B)(iv)) is amended by striking screening
			 mammography (as defined in section 1861(jj)) and diagnostic mammography
			 and inserting diagnostic mammography and preventive services (as defined
			 in section 1861(ccc)(1)).
					(B)Conforming
			 amendmentsSection 1833(a)(2) of the Social Security Act (42
			 U.S.C. 1395l(a)(2)) is amended—
						(i)in
			 subparagraph (F), by striking and after the semicolon at the
			 end;
						(ii)in
			 subparagraph (G)(ii), by adding and at the end; and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(H)with respect to
				additional preventive services (as defined in section 1861(ccc)(2)) furnished
				by an outpatient department of a hospital, the amount determined under
				paragraph
				(1)(W);
								.
						(3)Waiver of
			 application of deductible for all preventive servicesThe first
			 sentence of section 1833(b) of the Social Security Act (42 U.S.C.
			 1395l(b)) is amended—
					(A)in clause (1), by
			 striking items and services described in section 1861(s)(10)(A)
			 and inserting preventive services (as defined in section
			 1861(ccc)(1));
					(B)by inserting
			 and before (4); and
					(C)by striking
			 clauses (5) through (8).
					(c)Inclusion as
			 part of initial preventive physical examinationSection
			 1861(ww)(2) of the Social Security Act (42 U.S.C. 1395x(ww)(2)) is amended
			 by adding at the end the following new subparagraph:
				
					(M)Additional
				preventive services (as defined in subsection
				(ccc)(2)).
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2008.
			
